department of the treasury internal_revenue_service washington d c ul ile ui5 tax_exempt_and_government_entities_division dec iff kaits legend system a state m this is in response to your request for a private_letter_ruling dated date as supplemented by letters dated january and date and october and concerning the applicability of sec_415 of the internal_revenue_code to an excess pian and the tax consequences of certain related transactions you have submitted the following facts and representations in support of your request system a is a defined_benefit_plan created by the state m legislature and set forth in the state m statute system a is a governmental_plan as described in code sec_414 and meets the requirements of code sec_401 system a is administered by a seven-member board_of trustees system a board contribution and a mandatory employee contribution feature which may be picked up by the employer system a has various funds which have been established to hold the reserves for current and future obligations of system a one of these funds holds reserves to pay the monthly benefits of retired members and beneficiaries currently receiving a benefit it includes an employer state m has enacted legislation which authorizes the system a board to establish a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 resolution adopting an excess_benefit arrangement proposed arrangement pursuant in accordance with this legislation the system a board has passed a page to the provisions of code sec_415 system a participants who participate in the proposed arrangement shall not be permitted to elect to defer compensation to the proposed arrangement either directly or indirectly under any circumstances the system a board proposes to establish a_trust fund trust fund to hold all assets of the proposed arrangement with the system a board acting as trustees the trust fund will be separate and apart from the funds of system a the proposed arrangement is a part of system a but under no circumstances will system a pay proposed arrangement benefits from system a assets and under no circumstances will the proposed arrangement pay system a benefits from proposed arrangement assets all payments will always be accounted for separately the payment mechanism ie the trust fund and accounts of the proposed arrangement will be completely separate from the payment mechanism of system a the proposed arrangement will be administered as a separate plan from system a however the administrative staff and trustees will be the same for both the proposed arrangement and system a the trust fund will be a grantor_trust pursuant to state law and for federal_income_tax purposes the proposed arrangement will operate in accordance with code sec_415 under the proposed arrangement a participant will be paid that part of a retirement benefit that would otherwise have been payable by system a except for the limitations of code sec_415 a participant in the proposed arrangement shall receive a monthly benefit equal to the difference between the participant's monthly retirement benefit otherwise payable from system a prior to any reduction or limitation because of code sec_415 and the actual monthly retirement benefit payable from system a as limited by code sec_415 benefits under the proposed arrangement shall be paid only if the participant is receiving benefits from system a participation in the proposed arrangement is automatic and mandatory participation in the proposed arrangement ceases for any portion of a plan_year in which the participant's benefit does not exceed the requisite limit on benefits under the system a defined_benefit_plan the benefit payable to a participant from the proposed arrangement will be paid in the same manner and at the same time as the retirement benefit payable under system a the system a board shall determine the amount necessary to pay the excess_benefit under the proposed arrangement for each plan_year the required_contribution shall be the aggregate of the excess_benefits payable to all participants for such plan_year and an amount determined by the board to be a necessary and reasonable expense of administering the proposed arrangement the amount determined to be necessary to pay the excess_benefit of a participant and the administrative expenses of the proposed arrangement shall be paid_by employer deposits any contribution not used to pay the excess_benefit for a current plan_year that remain after paying administrative expenses of the proposed arrangement for the plan_year shall be used to fund benefits under the proposed arrangement for participants in future years page all contributions to the proposed arrangement shall be made by deposits of the employers there will be no employee contributions deposited to the proposed arrangement based on the above facts and representations you have requested the following rulings the proposed arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 the benefits payable under the proposed arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of the proposed arrangement income accruing to the trust fund established to hold assets of the proposed arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function and the amounts of employer contributions to the trust furid providing benefits in excess of the code sec_415 limits under the proposed arrangement as well as the benefits payable under the proposed arrangement are not wages for purposes of federal_insurance_contributions_act fica taxation and therefore there is no fica tax_liability with respect to these contributions or benefits code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the pian that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the proposed arrangement is a portion of system a which your authorized representative has stated is a governmental_plan as described in code sec_414 arrangement its only stated purpose is to provide participants in system a that portion of a participant's benefits that would otherwise be payable under the terms of system a according to the terms of the proposed page except for the limitations on benefits imposed by code sec_415 the proposed arrangement does not allow participants to defer compensation the terms of the proposed arrangement limit participation to system a participants for whom contributions would exceed the code sec_415 limits therefore we have determined that the proposed arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant’s annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits as such the proposed arrangement meets the requirements of sec_415 your authorized representative has stated in accordance with the terms of the proposed arrangement that participation is automatic for system a participants for whom contributions are limited by code sec_415 your authorized representative has also stated that under no circumstances will a participant be given any election to defer compensation under the proposed arrangement either directly or indirectly thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not'form a part of the governmental_plan in this case system a which contains the excess_benefit arrangement with a certain exception for trusts maintained solely for the purpose of providing such benefits in the present case the trust fund is a grantor_trust and it is maintained separately from system a system a will never pay proposed arrangement benefits and the proposed arrangement will never pay system a benefits contributions to the trust fund consist only of the amount required to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses any assets of the proposed arrangement not used for paying benefits or administrative expenses for a current plan_year shall be used to fund benefits of participants under the proposed arrangement in future years therefore we have determined that the requirements of sec_415 are met since the proposed arrangement satisfies all of the requirements of code sec_415 we conclude with respect to your first requested ruling that the proposed arrangement is a qualified_governmental_excess_benefit_arrangement within the meaning of code sec_415 with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect toa qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 page ruling has already determined that the proposed arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the proposed arrangement to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 state m has represented that the trust established in connection with the arrangement is a grantor_trust pursuant to state m law and for federal tax purposes sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 a are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not page constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 affid per curiam 194_f2d_541 6th cir revrul_60_31 situation an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 1972_1_cb_127 and revrul_68_99 c b accordingly with regard to your second requested ruling we conclude that the benefits payable under the proposed arrangement will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of the proposed arrangement with respect to your third requested ruling code sec_415 provides that i ncome accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 ruling has already determined that the proposed arrangement meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly with respect to your third requested ruling we conclude that income accruing to the trust fund established to hold assets of the proposed arrangement is exempt from federal_income_tax under code sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function with respect to your fourth requested ruling sec_5 of revproc_2003_1 2003_1_irb_1 provides that the internal_revenue_service will not issue a letter_ruling if the ruling_request presents an issue that cannot be readily resolved before a regulation or any other published guidance is issued after careful consideration of your request we have concluded that the question of fica tax treatment of a qualified_governmental_excess_benefit_arrangement under code sec_41 m cannot readily be resolved before published guidance is issued consequently we are unable to rule on that portion of the request page the rulings granted herein apply only if system a revises section dollar_figure and the third sentence of sec_5 a of the proposed arrangement as provided in its submissions of october and this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 this ruling letter is directed only to the taxpayer who requested it sec_61 k of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office if you have any questions about this letter please contact please refer to se t ep ra t3 at _sincerely yours fra employee_plans technica roup enclosures notice deleted copy of ruling ietter
